NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ROBERT W. HUNT, M.D., a                  No. 14-60029
Medical Corporation,
                                                BAP No. 13-1148
             Debtor.
______________________________
                                                MEMORANDUM*
PELI POPOVICH HUNT, Agent for Robert
W. Hunt M.D. Medical Corporation &
Trustee of 2007 Restated Robert & Peli
Hunt Living Trust,

                Appellant,

 v.

DAVID M. GOODRICH, Chapter 7
Trustee; UNITED STATES TRUSTEE, Los
Angeles,

                Appellees.

                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
             Kurtz, Pappas, and Taylor, Bankruptcy Judges, Presiding

                              Submitted June 26, 2017**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Peli Popovich Hunt appeals pro se from a judgment of the Bankruptcy

Appellate Panel (“BAP”) affirming the bankruptcy court’s order denying the

corporate debtor’s claimed exemptions. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo decisions of the BAP and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Americredit Fin.

Servs., Inc. v. Penrod (In re Penrod), 611 F.3d 1158, 1160 (9th Cir. 2010).

      To the extent Hunt is challenging the bankruptcy court’s order as the

representative of a trust or the corporate debtor, the appeal is dismissed because

Hunt, as a non-attorney, “has no authority to appear as an attorney for others than

[her]self.” C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.

1987).

      To the extent Hunt is challenging the bankruptcy court’s order directly as an

individual, the appeal is dismissed because Hunt is not a “person aggrieved” by the

bankruptcy court’s order and, therefore, lacks standing to prosecute the appeal.

See Duckor Spradling & Metzger v. Baum Trust (In re P.R.T.C., Inc.), 177 F.3d

774, 777 (9th Cir. 1999).

      DISMISSED.



                                          2                                   14-60029